Citation Nr: 1229883	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran had active service from February 1952 to February 1956, and had subsequent service in the Connecticut National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This matter was previously before the Board, and adjudicated in a decision dated in November 2006.  In that decision, the Board, among other things, denied the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in February 2008, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's November 2006 decision in part, and remanded this matter, as well as a claim seeking service connection for a psychiatric disorder, back to the Board for development consistent with the Joint Motion. 

In August 2008, the Board remanded the claim for service connection for an acquired psychiatric disability for additional development, and remanded the claim for a TDIU as inextricably intertwined with that claim.  It was subsequently determined that additional development was necessary regarding the service connection claim, and the Board again remanded both claims in January 2010.  As a result of development undertaken in response to the remands, the claim for service connection for a psychiatric disorder was granted in a November 2010 rating decision.  That matter is now resolved and is no longer on appeal.  The claim was again before the Board in April 2011 at which time the issue of entitlement to TDIU was remanded to request records from the Social Security Administration (SSA) and for further medical development.  In May 2011, SSA informed the RO that the Veteran's medical records had been destroyed, and in June 2011 the Veteran was afforded VA examinations.  Thus, there has been substantial compliance with the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU is once again before the Board.  It should further be noted that the Appeals Management Center (AMC) received additional evidence from the Veteran in support of his claim for a TDIU.  In July 2012, the RO received medical information that was downloaded from the internet accompanied by a written waiver of review by the RO.  See 38 C.F.R. § 20.1304(c).  Later in July 2012, the AMC received records from the SSA that were not accompanied by a written waiver of RO review, but consist of duplicate records already on file.  In light of this fact and the favorable decision that follows, the evidence does not need to be referred to the RO for its consideration in the first instance.  38 C.F.R. § 20.1304(c).

The  issues of entitlement to a rating higher than 30 percent for major depressive disorder and service connection for a sleep disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected cervical spine degenerative disc disease, major depressive disorder associated with cervical spine degenerative disc disease, and chip fracture left wrist prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. § 4.16(b) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants entitlement to a TDIU.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to a TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

In this case, service connection is in effect for cervical spine degenerative disc disease, rated 10 percent disabling, major depressive disorder associated with cervical spine degenerative disc disease, rated 30 percent disabling, and chip fracture left wrist, rated 10 percent disabling.  The Veteran's combined total rating is 40 percent.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Turning to consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), the Board may submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  Significantly, the Board is not authorized to award a TDIU rating on extraschedular basis in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).  

In March 2012, the Appeals Management Center (AMC) referred the case to the Director of Compensation Service.  In June 2012, the Director of Compensation Service reviewed the case and noted an accurate background.  He noted that the Veteran was receiving SSA payments due to a nonservice-connected back disability and had not worked since 1983.  In this regard, the mere fact that the Veteran was declared unemployable in 1984 due to a nonservice-connected disability does not address the question of whether he is capable of engaging in substantially gainful employment due to his service-connected disabilities during this appeal period.  The Director went on to relay the VA orthopedic examiner's opinion in June 2011 that the Veteran's service-connected cervical spine disability would limit employment requiring lifting greater than 10 pounds or flexion of the neck forward for long periods of time.  The Director further relayed the examiner's opinion that the Veteran's service-connected left wrist disability limited employment requiring lifting greater than 10 pounds and repeated fine motor gripping and that after examining the cervical spine and left wrist, the examiner indicated that sedentary employment would be feasible.   

The Director also referenced a favorable opinion by a June 2011 VA psychiatric examiner who opined that the Veteran's service-connected depression was severe and it was at least as likely as not that this level of depression in concert with severe chronic pain would render the Veteran unable to obtain or retain substantially gainful employment.  

The Director concluded that the evidence did not demonstrate that the Veteran's service connected conditions alone prevented him from performing a substantially gainful occupation.  He stated that the June 2011 opinion was not supported by the objective findings on the examinations and in the available treatment records, and that it appeared to be based on the examination only, as treatment records were not provided.  The Director concluded that entitlement to individual unemployability on an extraschedular basis was not established.

The Board finds that the opinion from the June 2011 VA examiner is probative and persuasive to the issue on appeal.  The examiner stressed the severe level of the Veteran's depression and severe chronic pain disorder in support of his opinion that such disorders prevented the Veteran from being able to retain substantially gainful employment.  He also pointed out the Veteran's notable cognitive slowing down due to his chronic high level of pain, chronic severe depressed mood and pain medication, as well as psychiatric symptoms of anhedonia, irritability and social withdrawal.  He further reported that the Veteran exhibited slow laborious movements with constant pain behavior.  Although the Director found that this opinion was not supported by the objective findings on the examinations and in the available treatment records, and that it appeared to be based on the examination only, as treatment records were not provided, the Board cannot use such assertions as a basis of a denial.  In other words, the Board is not free to ignore evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (Board may not reject a medical history simply because it was obtained from a veteran).  Rather, when rendering a decision, the Board is required to consider all evidence of record and to address in its decision all potentially applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  

In light of the evidence, the Board disagrees with the Director that the Veteran is not unemployable in all work settings due to his service connected major depressive disorder, cervical spine disability and left wrist disability.  Moreover, the Veteran's lack of formal education of even less than a complete high school education in and of itself limits his vocational opportunities.  In this regard, the SSA records on file show that the Veteran has a 10th grade education and that prior to the date he stopped working in 1984, he had only been involved in truck driving and heavy labor including as a pipe fitter, boiler tender, police officer and maintenance super.  See July 1984 record from R. K. Dowling, M.D.  

In short, the Board finds that the weight of evidence supports the Veteran's inability to secure and follow substantially gainful employment as a result of his service-connected major depressive disorder, cervical spine degenerative disc disease and chip fracture left wrist.  Additionally, although the Board is prohibited from awarding a TDIU on an extraschedular basis in the first instance, the regulations and case law do not show that the Board is prohibited from doing so in the second instance after the appropriate department officials have considered the claim, as is the case here.  Accordingly, the Board concludes that the Veteran is entitled to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


